USCA11 Case: 21-12032      Date Filed: 05/10/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12032
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DANIAL CRONKITE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 8:12-cr-00288-JSM-MAP-8
                    ____________________
USCA11 Case: 21-12032         Date Filed: 05/10/2022    Page: 2 of 2




2                      Opinion of the Court                 21-11837


Before JORDAN, NEWSOM, and BRASHER, Circuit Judges.
PER CURIAM:
       Melissa Fussell, appointed counsel for Danial Cronkite in
this appeal of a sentence following revocation of supervised re-
lease, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967). Our independent review of the entire record reveals
that counsel’s assessment of the relative merit of the appeal is cor-
rect. Because independent examination of the entire record reveals
no arguable issues of merit, counsel’s motion to withdraw is
GRANTED, and Cronkite’s revocation of supervised release and
sentence are AFFIRMED.